Citation Nr: 0608483	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-20 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant, her son, and her daughter-in-law


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  He died in January 2001, and the appellant is 
his surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 
decision of the Winston-Salem Department of Veterans Affairs 
(VA) Regional Office (RO).  In August 2003, the appellant, 
her son, and her daughter-in-law appeared at a Travel Board 
hearing before the undersigned.  This case was before the 
Board in May 2004, when it was remanded to the RO for 
additional development.  


FINDINGS OF FACT

1.  The veteran died in January 2001 at the age of 77; the 
immediate cause of death listed on the certificate of death 
was heart and respiratory failure; severe coronary artery 
disease, chronic obstructive pulmonary disease (COPD), and 
atherosclerosis were listed as conditions leading to the 
immediate cause of death; and a supplemental certificate of 
death listed renal artery stenosis as an underlying cause 
that initiated events resulting in death.  

2.  The veteran had established service connection for the 
loss of his right testicle, rated 10 percent; and for a right 
thigh scar and a lower jaw scar, each rated noncompensable.  

3.  Neither a heart nor respiratory condition (the listed 
death-causing conditions) was manifested in service, 
cardiovascular/renal disease was not manifested in the first 
postservice year, and the preponderance of the evidence is 
against a finding that the veteran's heart, renal, or 
respiratory disabilities were related to service.  

4.  The preponderance of the evidence is against a finding 
that the veteran's service-connected disabilities (loss of 
right testicle, scars of the right thigh and lower jaw) 
substantially or materially contributed to cause or hasten 
his death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The appellant was provided VCAA notice in December 2001 
correspondence from the RO, in an October 2002 statement of 
the case (SOC), in additional correspondence from the RO in 
June 2004, and in a November 2005 supplemental SOC (SSOC).  
Although she was provided full notice/information subsequent 
to the rating decision appealed, she is not prejudiced by any 
notice timing defect.  She was notified (in the December 2001 
correspondence, and in the SOC and SSOC) of everything 
required, and has had ample opportunity to respond and/or 
supplement the record and participate in the adjudicatory 
process.  

Regarding content of notice, the March 2002 decision now on 
appeal, and the SOC and SSOC, informed the appellant of what 
the evidence showed and why the claim was denied.  She was 
advised by the December 2001 and June 2004 correspondence, 
and the SOC and SSOC, that VA would make reasonable efforts 
to help her get pertinent evidence, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The December 2001 
correspondence, and the SOC and SSOC, advised the appellant 
of what the evidence must show to establish entitlement to 
the benefit sought.  The SOC and SSOC contained the text of 
the regulation implementing the VCAA, including the specific 
provision that the claimant is to be advised to submit 
everything in her possession pertinent to the claim.  
Everything submitted to date has been accepted for the record 
and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including service medical 
records and VA medical records) has been secured.  The Board 
directed additional development by the May 2004 remand, and 
the additional evidence obtained (including a VA medical 
opinion) was considered by the RO.  Evidentiary development 
is complete; VA's duties to notify and assist are met.  It is 
not prejudicial to the appellant for the Board to proceed 
with appellate review.  Mayfield, supra; Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (or, as here, a 
claim of service connection for the cause of the veteran's 
death).  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that an effective date for the award of the benefit 
sought will be assigned if such benefit is awarded.  Id.  
      
Here, the appellant was not provided with notice of the type 
of evidence necessary to establish an effective date for the 
benefit sought.  Despite the inadequate notice provided to 
the appellant on that particular element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death, any 
questions as to the appropriate effective date to be assigned 
are moot.  

Background

The veteran died in January 2001 at the age of 77, and the 
death certificate lists heart and respiratory failure as the 
immediate cause of death.  Other significant conditions 
leading to the immediate cause of death were severe coronary 
artery disease, COPD, and atherosclerosis.  Renal artery 
stenosis was listed in a supplemental death certificate as 
the underlying disease that initiated events resulting in 
death.  At the time of the veteran's death, service 
connection was in effect for loss of the right testicle, 
rated 10 percent, and for scars of the right thigh and lower 
jaw, each rated noncompensable.  Essentially, the appellant 
contends that the veteran's service-connected genitourinary 
disorder (loss of the right testicle) caused or contributed 
to his death inasmuch as it is related to his renal 
disorders.  

The veteran's service medical records include a February 1943 
report of examination on his enlistment which is negative for 
any cardiopulmonary disorder.  His cardiovascular system and 
lungs were normal, and his blood pressure was 130/80.  He was 
wounded in action twice during service, once when he was 
struck by shrapnel from a hand grenade that entered his right 
thigh and ruptured his right testicle (for which a right 
orchiectomy was performed during service), and once when he 
sustained a shrapnel wound to his lower jaw.  The remainder 
of the service medical records are negative for any 
cardiopulmonary disorder or abnormal blood pressure readings.  

The veteran's postservice medical history was remarkable for 
numerous medical problems, including renovascular 
hypertension, COPD, hyperlipidemia, benign prostatic 
hypertrophy, and renal insufficiency.  The earliest 
postservice medical evidence of such disorders is an October 
1986 private surgical report showing that the veteran 
underwent cystoscopy, right retrograde pyelogram, and right 
pyeloplasty after diagnosis of right ureteropelvic junction 
obstruction, sinus arrhythmia, and intraatrial block.  Of 
record is an August 1998 clinical report from a private 
physician, R. K., M.D. (Dr. K.) who had been a primary care 
physician of the veteran.  Diagnoses included in Dr. K.'s 
August 1998 clinical record are renovascular hypertension 
(status post angioplasty of the right renal artery), COPD, 
hyperlipidemia, benign prostatic hypertrophy, and renal 
insufficiency.  In December 1998, the veteran was awarded 
nonservice-connected pension and entitlement to special 
monthly pension based on being housebound.  

Terminal hospital records show that the veteran was admitted 
to a private medical facility in January 2001 after he felt a 
sudden onset of chest pain and associated shortness of breath 
and diaphoresis.  He was taken to a cardiac catheterization 
lab where he was found to have a high-grade left anterior 
descending lesion of approximately 70-80 percent.  The 
admitting diagnosis was unstable angina, with associated 
diagnoses of hypertension, COPD, hyperlipidemia, benign 
prostatic hypertrophy, renal artery stenosis, and colon 
polyps.  The terminal hospital records document treatment the 
veteran received until he died on January [redacted], 2001.  The 
records are silent for any clinical findings or references 
that relate any of the admitting diagnoses to the veteran's 
service.  

At the August 2003 hearing, the appellant's daughter-in-law 
stated that she has been a registered nurse for approximately 
31 years, the last twenty of which she worked in critical 
care as a charge nurse on "step down" from an intensive 
care unit.  She testified that she was very knowledgeable 
regarding the conditions that caused the veteran's death, and 
reported that the veteran developed chronic renal 
insufficiency approximately in the late-1980s.  When the 
appellant's daughter-in-law was asked if she knew whether the 
veteran had any medical problems due to the loss of his right 
testicle, she stated that she was not aware of any, but that 
the veteran was a very private individual who "really didn't 
discuss a whole lot with me."  

Of record is an August 2003 medical report of Dr. K., wherein 
it was noted that the veteran had renal artery stenosis and 
chronic renal insufficiency, and specifically opined that it 
is as likely as not that the renal artery stenosis and 
chronic renal insufficiency were related to the veteran's 
military service.  Clinical records of the Dr. K's treatment 
of the veteran are associated with the claims folder.  The 
records, and Dr. K.'s medical opinion itself, do not explain 
the rationale for the opinion.  

In May 2004, the Board directed that the veteran's claims 
folder be reviewed by a VA examiner to ascertain whether 
"the veteran's service-connected loss of the right testicle 
as likely as not cause[d] or aggravate[d] the renal 
disability that is noted on the death certificate as the 
underlying disease that initiated events resulting in his 
death."  The examiner was also asked to indicate whether 
there is "any indication in the medical evidence that the 
service-connected loss of the right testicle contributed to 
cause . . . the veteran's death."  

In a January 2005 medical report, a VA physician reviewed the 
veteran's claims folder, and noted that the veteran died from 
cardiac-related problems following intervention for coronary 
artery disease, and that he was noted to have congestive 
heart failure.  The veteran's history of renal artery 
stenosis with hypertension was also noted.  The examiner 
reported on the loss of the veteran's right testicle in 
service due to a shrapnel wound (and the ensuing right 
orchiectomy), and noted that "continued evaluation at that 
time revealed no evidence of vascular injury to the arteries 
in the groin."  It was further noted that the service 
medical records are negative for any signs of hypertension, 
and examinations in service on several subsequent occasions 
showed normal blood pressure.  The examiner expressly stated:

The C-file . . . indicate[s] that the 
veteran had these injuries as an isolated 
event.  There was no evidence of other 
vascular injury or compromise at the time 
or later.  In view of that, in my opinion 
the veteran's service connected fragment 
wounds to the right testicle/scrotum 
resulting in right orchiectomy did not 
cause or contribute to the veteran's 
renal artery stenosis or to his ultimate 
demise.  

Legal Criteria and Analysis

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  
38 C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

A disability may be service-connected if it resulted from 
injury or disease incurred or aggravated in line of duty in 
the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
cardiovascular-renal disease and hypertension, may be 
established on a presumptive basis if such disease was 
manifested to a compensable degree within one year after 
active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

The primary cause of the veteran's death was heart and 
respiratory failure.  Severe coronary artery disease, COPD, 
and atherosclerosis were listed as conditions leading to the 
immediate cause of death, and renal artery stenosis was an 
underlying cause that initiated events resulting in death.  
There is no evidence that any disease listed on the death 
certificate was manifested in service or for many years 
thereafter.  

Postservice medical records provide no basis for relating the 
heart and respiratory failure identified as the immediate 
causes of death to any incident or injury in service.  
Postservice medical evidence is negative for a medical 
diagnosis of cardiac and/or renal disease until 1986, when 
the veteran underwent cystoscopy, right retrograde pyelogram, 
and right pyeloplasty after diagnosis of right ureteropelvic 
junction obstruction, sinus arrhythmia, and intraatrial 
block.  Service clinical records are entirely negative for 
any cardiopulmonary or chronic renal condition.  As a 
cardiovascular-renal disease was not manifested in the first 
postservice year, it may not be presumed (under 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) to have been 
incurred in service (and service connected).  

Regarding a nexus between any disease listed in the death 
certificate and service, the preponderance of the evidence is 
clearly against there being such a relationship.  The 
appellant's theory of entitlement to service connection for 
the cause of the veteran's death is essentially that the 
veteran's service-connected genitourinary disorder (loss of 
the right testicle) caused or contributed to his death 
inasmuch as it is related to his renal disorders.  As to this 
contention, the evidence of record essentially contains only 
two competent (medical) opinions.  In August 2003, Dr. K. 
opined that it is as likely as not that the renal artery 
stenosis and chronic renal insufficiency were related to the 
veteran's military service.  Significantly, Dr. K.'s opinion 
as to the relationship between the veteran's renal artery 
stenosis and chronic renal insufficiency and his service is 
the only opinion of record supporting such a relationship.  
What the record does not show is that Dr. K. had access to 
the claims file, or had the opportunity to review the 
veteran's medical history as evidenced by the claims folder.  

Notably, the opinions expressed by Dr. K. are contradicted by 
the findings and opinion of the VA physician in January 2005, 
who performed a detailed review of the veteran's claims file, 
and was thus familiar with the veteran's entire medical 
history clinically documented.  The January 2005 opinion by 
the VA physician emphatically reflects that the veteran's 
renal artery stenosis and chronic renal insufficiency were 
not related to his service.  In fact, the VA physician 
expressly opined that the veteran sustained his combat-
related injuries "as an isolated event," and "[t]here was 
no evidence of other vascular injury or compromise at the 
time or later."  Furthermore, the VA physician specifically 
found that "the veteran's service connected fragment wounds 
to the right testicle/scrotum resulting in right orchiectomy 
did not cause or contribute to the veteran's renal artery 
stenosis or to his ultimate demise."  The VA physician noted 
that he reviewed the claims folder in detail, which includes 
the service medical records, and postservice medical records 
and clinical findings (including Dr. K.'s treatment records 
and opinions regarding the nature and etiology of the 
veteran's renal artery stenosis and chronic renal 
insufficiency).  The opinion of the January 2005 VA physician 
was relatively unequivocal in nature; and explained the 
underlying rationale.

The probative value of medical opinion evidence is based on 
the medical expert's review of pertinent historical data, 
personal examination of the patient (if possible), and the 
examiner's knowledge and skill in analyzing the data.  The 
Board must determine how much weight is to be attached to 
each opinion.  See Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be 
placed on one physician's opinion over another's depending on 
factors such as reasoning employed by the physicians, and 
whether or not and to what extent they review prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36 (1994).  Here, in weighing the respective medical 
opinions, the January 2005 VA reviewing physician's opinion 
reflects a full review of all medical evidence of record, 
including the clinical records and medical opinions provided 
by other private medical professionals, including the reports 
and findings of Dr. K.  In contrast to the opinions proffered 
by Dr. K., the January 2005 VA physician supported his 
opinions with detailed findings and rationale.  Accordingly, 
the Board finds that the opinion of Dr. K. regarding the 
etiology of the veteran's renal artery stenosis and chronic 
renal insufficiency is of less probative value than the 
opinion by the VA physician in January 2005.  The January 
2005 VA physician's opinion must also be given greater 
probative weight, as it is couched in terms of greater 
certainty (along with supporting rationale).

Postservice medical treatment records provide no basis for 
relating the veteran's death-causing diseases to his service.  
The opinion of the appellant in this matter is not competent 
evidence.  As a layperson, she has no special expertise to 
establish medical diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  With the preponderance of 
the evidence against a  link between the veteran's death and 
disability that was incurred or aggravated in service, 
service connection for the cause of his death is not 
warranted.  See Hickson, 12 Vet. App. at 253.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


